DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2012/0285599) and further in view of Shimizu (US 2019/0126683). 
Miyazaki is directed to a rubber composition designed for steel cord reinforced belt layer or breaker layers, wherein said composition includes at least one diene-based rubber, a filler (e.g. silica), a compound represented by formula (1) (corresponds with claimed vulcanization accelerator), sulfur (claimed vulcanization agent), resorcinol resins, and a compound represented by formula (2) (corresponds with claimed heat resistant crosslinking agent) (Paragraphs 2, 17, 56, 63, and 70-72).  The composition of Miyazaki further includes stearic acid and/or cobalt stearate (Paragraph 66).  As such, Miyazaki expressly teaches rubber compositions comprising stearic acid in the absence of cobalt stearate, cobalt stearate in the absence of stearic acid, and a combination of stearic acid and cobalt stearate.
	As to the resin, Miyazaki teaches a plurality of exemplary resins, including B-20, at loadings between 0.5-4 phr (Paragraphs 71 and 72).  It is unclear, though, if B-20 is identical to that taught by Applicant and satisfies the claimed structural characteristics (might be slightly different than B-20-S ?).  In any event, any number of resorcinol resins, including that required by the claims, are commonly used in rubber compositions designed for tire reinforcing layers, as shown for example by Shimizu (Paragraphs 25 and 36).  The resin B-20-S appears to be identical to the inventive resin (see resorcinol resin (2) in Applicant’s original disclosure).  As such, it reasons that the disclosed resin would have a structure that mimics that of the claimed invention.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any commonly used resorcinol resin in the composition of Miyazaki.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed invention (Comparative Examples 1 and 2 are devoid of a heat-resistant crosslinking agent and as such, it is unclear if any realized benefits are a function of the type of resorcinol resin and/or the inclusion of said crosslinking agent).  It is emphasized that the claimed resorcinol resin appears to be a commercially available resin that is commonly used in the tire industry and as detailed above, the composition of Miyazaki specifically includes a resorcinol resin.      
With respect to claim 3, Miyazaki teaches the inclusion of sodium 1,6-hexamethylene dithiosulfate dihydrate (Duralink HTS ®) (Paragraphs 63 and 90).
Regarding claim 5, Miyazaki teaches the use of N-tert-butyl-2-benzothiazolesulfenamide) (Paragraph 56).
	As to claims 7-11, the B-20-S resin disclosed by Shimizu appears to be identical to that taught by Applicant and as such, one would expect such a resin to have the same structural characteristics as required by the claims.     
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 14, 2022